SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: September 30, 2008 Commission File Number: 0-52561 Anoteros, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0368849 (State or other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2445 Fifth Avenue, Suite 440, San Diego, California 92101 (Address of principal executive offices) (Zip Code) (619)239-2900 (Registrant’s Telephone Number, Including Area Code) Indicated by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of October 30, 2008, there were 6,978,769 shares of the issuer's Common Stock, $0.001 par value, issued and outstanding. ANOTEROS INC. AND SUBSIDIARIES Report on Form 10-Q PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosure About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Changes in Securities and Use of Proceeds 14 Item 3. Default Upon Senior Securities 14 Item 4. Submission of matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 Page 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ANOTEROS, INC. AND SUBSIDIARY (A Development Stage Company) Consolidated Balance Sheets ASSETS September 30, December 31, 2008 2007 (Unaudited) CURRENT ASSETS Cash $ 824 $ 1,048 Total Current Assets 824 1,048 OTHER ASSETS Artwork 31,415 31,415 Total Other Assets 31,415 31,415 TOTAL ASSETS $ 32,239 $ 32,463 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ 125 $ 641 Note payable - related party 110,217 90,074 Accounts payable and accrued expenses - related party 87,065 58,540 Total Current Liabilities 197,407 149,255 TOTAL LIABILITIES 197,407 149,255 STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock: 25,000,000 shares authorized; $0.001 par value; -0- shares issued and outstanding - - Common stock: 100,000,000 shares authorized; $0.001 par value; 6,978,769 shares issued and outstanding 6,979 6,979 Additional paid-in capital 260,206 260,206 Deficit accumulated during the development stage (432,353 ) (383,977 ) Total Stockholders' Equity (Deficit) (165,168 ) (116,792 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 32,239 $ 32,463 The accompanying notes are an integral part of these consolidated financial statements. Page 3 ANOTEROS, INC. AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Operations (Unaudited) From Inception of the Development Stage on September 25, For the Three Months Ended For the Nine Months Ended 1996 through September 30, September 30, September 30, 2008 2007 2008 2007 2008 REVENUES $ - $ - $ - $ - $ 867 OPERATING EXPENSES Legal and professional 4,054 3,480 24,447 18,328 228,669 General and administrative 5,175 5,062 17,873 15,998 190,455 Total Operating Expenses 9,229 8,542 42,320 34,326 419,124 LOSS FROM OPERATIONS (9,229 ) (8,542 ) (42,320 ) (34,326 ) (418,257 ) OTHER EXPENSES Interest expense (2,205 ) (1,711 ) (6,056 ) (4,828 ) (35,613 ) Loss on disposal of fixed assets - (250 ) Loss on sale of fixed assets - 1,767 Gain on sale of intellectual property - 20,000 Total Other Expenses (2,205 ) (1,711 ) (6,056 ) (4,828 ) (14,096 ) NET LOSS $ (11,434 ) $ (10,253 ) $ (48,376 ) $ (39,154 ) $ (432,353 ) BASIC LOSS PER SHARE $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 6,978,769 6,787,269 6,978,769 6,784,522 The accompanying notes are an integral part of these consolidated financial statements. Page 4 ANOTEROS, INC. AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Stockholders' Equity (Deficit) Deficit Accumulated Additional During the Common Stock Paid-In Development Shares Amount Capital Stage Balance, December 31, 2006 6,737,269 $ 6,737 $ 245,871 $ (327,143 ) Common shares issued on January 15, 2007 for accrued wages at $0.05 per share 50,000 50 4,950 - Common shares issued on December 11, 2007 for services rendered at $0.05 per share 100,000 100 4,900 - Common shares issued on December 28, 2007 for debt at $0.05 per share 91,500 92 4,485 - Net loss for the year ended December 31, 2007 - - - (56,834 ) Balance, December 31, 2007 6,978,769 6,979 260,206 (383,977 ) Net loss for the nine months ended September 30, 2008 (unaudited) - - - (48,376 ) Balance, September 30, 2008 (unaudited) 6,978,769 $ 6,979 $ 260,206 $ (432,353 ) The accompanying notes are an integral part of these consolidated financial statements. Page 5 ANOTEROS, INC. AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) From Inception of the Development Stage on September 25, For the Nine Months Ended 1996 through September 30, September 30, 2008 2007 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (48,376 ) $ (39,154 ) $ (432,353 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation expense - - 257 Loss on disposal of equipment - - 250 Gain on sale of fixed assets - - (1,767 ) Common stock issued for services and fees - - 218,191 Gain on sale of intellectual property - - (20,000 ) Changes in operating assets and liabilities: Decrease in inventory - - 53 Decrease in accounts payable and accrued expenses (516 ) (5,000 ) (2,207 ) Increase in accounts payable and accrued expenses - related party 28,525 30,994 100,585 Net Cash Used by Operating Activities (20,367 ) (13,160 ) (136,991 ) CASH FLOWS FROM INVESTING ACTIVITIES Increase in artwork - (10,026 ) (31,165 ) Proceeds from sale of intellectual property - - 20,000 Purchase of fixed assets - - (10,541 ) Proceeds from sale of fixed assets - - 11,800 Net Cash Used by Investing Activities - (10,026 ) (9,906 ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on notes payable - related parties - - (13,827 ) Proceeds from notes payable - related parties 20,143 19,550 129,213 Common stock issued for cash - - 32,335 Net Cash Provided by Financing Activities 20,143 19,550 147,721 NET INCREASE (DECREASE) IN CASH (224 ) (3,636 ) 824 CASH AT BEGINNING OF PERIOD 1,048 4,478 - CASH AT END OF PERIOD $ 824 $ 842 $ 824 The accompanying notes are an integral part of these consolidated financial statements. Page 6 ANOTEROS, INC. AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Cash Flows (Continued) (Unaudited) From Inception of the Development Stage on September 25, For the Nine Months Ended 1996 through September 30, September 30, 2008 2007 2008 CASH PAID FOR Interest $ - $ - $ - Taxes $ - $ - $ - SCHEDULE OF NON-CASH FINANCING AND INVESTING ACTIVITIES Common stock issued as payment on debt $ - $ 5,000 $ 11,410 Common stock issued for artwork $ - $ - $ 250 The accompanying notes are an integral part of these consolidated financial statements. Page 7 ANOTEROS, INC. AND SUBSIDIARY (A Development Stage Company) Notes to the Consolidated Financial Statements September 30, 2008 and December 31, 2007 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of Anoteros, Inc. and its wholly-owned subsidiary, Doolittle EduTainment Corp., is presented to assist in understanding the Company’s consolidated financial statements.Collectively, these entities are referred to hereafter as “the Company.” The consolidated financial statements and notes are representations of the Company’s management, which is responsible for their collective integrity and objectivity.These accounting policies conform to accounting principles generally accepted in the Unites States of America, as well as standards of the Public Company Accounting Oversight Board (United States) and have been consistently applied in the preparation of the consolidated financial statements.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Operating results for the nine months ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ending December 31, a.Organization and Business Activities Anoteros, Inc. (“Anoteros”) was incorporated under the laws of the State of Nevada on September 25, 1996 as Out of Bounds Sports Co.Anoteros has been in the development stage since inception.Anoteros has created certain pieces of artwork, andintends to further develop and market this artwork in conjunction with its wholly-owned subsidiary, Doolittle EduTainment Corp. (“Doolittle”).Out of Bounds Sports Co. changed its name to Anoteros, Inc. on September 21, 2004. Doolittle was incorporated under the laws of the State of Nevada on February 19, 2002 as a wholly-owned subsidiary of Anoteros.Doolittle is working toward creating and marketing a series of children’s books. The Company is seeking to further develop and market its artwork and children’s books, as well as other related accessories such as T-Shirts, sweatshirts, superballs, etc., through the Doolittle entity.Additional external financing may be required to proceed with this and any supplemental business plans which may be developed by the Company. b.Revenue Recognition Policy The Company currently has no source of revenues.Revenue recognition policies will be determined when principal operations begin. c.Basic Loss Per Share The computations of basic loss per share of common stock are based on the weighted-average number of shares outstanding during the period of the financial statements as follows: Loss Shares Per Share (Numerator) (Denominator) Amount For the period ended September 30, 2008 $ (48,376 ) 6,978,769 $ (0.01 ) For the period ended September 30, 2007 $ (39,154 ) 6,784,522 $ (0.01 ) Page 8 ANOTEROS, INC. AND SUBSIDIARY (A Development Stage Company) Notes to the Consolidated Financial Statements (Continued) September 30, 2008 and December 31, 2007 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) d.Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates e.
